Title: To George Washington from Matthias Ogden, 30 October 1783
From: Ogden, Matthias
To: Washington, George


                        
                            Dear Sir
                            Elizth Town 30th Octr 83
                        
                        I have the honor to inform you that on the 3rd of Septr the definitive treaty of peace was signed at Paris,
                            which place I left the 10th following—Mr Franklin, Jay & Adams signed on the part of the United States—Your
                            Excellency will please to excuse my not being more particular—I this moment arrived, & am now called on for the
                            letter—please to except the enclosed Papers. I have the honor to be Your Excellencys very humble servt
                        
                            M. Ogden
                        
                    